Mr. Chief Justice Shepard
delivered the opinion of the Court on the motion to remit the bill of exceptions:
The appellant, J. W. Patterson, has filed a motion entitled “a motion to remit the bill of exceptions.”
The facts alleged in the motion are that the bill of exceptions in the record is inaccurate. It appears that the parties were unable to agree on the bill, and the court refused to sign the one tendered by the appellant. After much delay the bill *12of exceptions was signed and certified to by tbe trial justice, and is contained in the transcript of tbe record.
Tbe bill of exceptions having been regularly signed and made a part of tbe record, must be accepted. Tbis court has no power to correct a bill of exceptions. Tbe motion is therefore denied.
It appears, however, by allegation, that in preparing the bill of exceptions, a certain statement was directed by the trial justice to be incorporated therein, and it is alleged by the appellant that it was too late then to have same added to the bill of exceptions, because it was in the bands of the clerk for transmission to this court. The District Attorney admits that there was such addition, a copy of which is contained in bis answer to the motion. He states that it was the fault of the appellant that the same was not made a part of the bill. He announces his readiness to agree with the appellant to the statement referred to, and that the same may be filed in this court and made an addition to the record.
If tbe appellant shall agree with tbe District Attorney and enter into a stipulation incorporating tbe said omission into tbe record in tbis court, tbe same will be permitted, if promptly done.
Tbe motion to remit tbe bill of exceptions for amendment is denied. Denied.
Thereafter tbe appellant, suggesting a diminution of tbe record, moved for a writ of certiorari.
Mr. Chief Justice Shepaed
delivered the opinion of the court:
Grounds 1 and 2 of this motion show that tbe matters therein should appear in tbe bill of exceptions. If omitted therefrom, then, as heretofore held, tbe bill of exceptions cannot be corrected.
While it does not appear that tbe part of tbe record referred to in paragraph 3 is of any relevancy, tbe certiorari as to that part is ordered. Granted.